DETAILED ACTION
This action is responsive to the filing of 9/3/2021. Claims 1-15 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Jung Min Chul (KR20150068175.)

Claim 1, 10: Jung Min Chul discloses a user terminal device comprising: 
a communicator (par. 15, wireless communication unit); 
a storage (Fig. 1: memory 160) storing execution information of functions of at least one application executed within a predetermined time section (par. 77-85, application usage history by time and location); and 
a processor configured to: 
execute a first application (par. 76-79 controller 170, i.e. operating system application) and perform a first function (par. 76-79, to display icon of recommended application on lock screen; to keep history of application usage by time and location) of the first application, 
based on the stored execution information, identify a second function of a second application to be executed based on the performed first function of the first application among a plurality of functions provided by a plurality of applications (par. 78, the controller 170 determines the current user's location and the current time when the screen is turned on again or a predetermined command is input, and then uses the application that the user uses at the same or similar location in the time zone including the current time), and 
provide a guide leading to execution of the identified second function of the second application (Fig. 7: (a) –(c); par. 100-104; guide the user to execution of a function through context menus.)

Claim 2, 11: Jung Min Chul discloses the device according to claim 1, wherein the execution information of the application comprises information regarding time when each of the plurality of functions is executed, and wherein the processor is further configured to obtain information regarding the at least one function executed at an execution point of the application based on the information regarding time when each of the plurality of functions is executed (Jung Min Chul par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)  

Claim 3, 12: Jung Min Chul discloses the device according to claim 1, wherein the execution information of the application comprises information regarding another application additionally executed after execution of each of the plurality of functions, and wherein the processor is further configured to, based on the at least one function being executed by inputting a user command according to the guide, execute the another application (Jung Min Chul par. 103,  The context menus 731, 732, and 733 may also be provided with reference to information stored in another application of the  based on the execution information of the application (Jung Min Chul par. 81, in the case of recommending two applications, a user may display a larger icon of an application used more in the meantime; par. 109, Referring to FIG. 9, when a user arrives at a specific place or at a specific time, a calendar application and a specific schedule registered in the calendar application may be provided to the recommendation application 920 and the context menu.)  

Claim 4: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to, based on the at least one function being executed by inputting a user command according to the guide (Jung Min Chul Fig. 7: 720; par. 100-101), provide a guide leading to execution of at least one sub-function (Jung Min Chul Fig. 7: 731-733; par. 100-104, he predetermined menu 733 is determined and displayed according to the contents of the calendar in which the appointment place and time are input) among a plurality of sub-functions corresponding to the executed function based on the execution information.  

Claim 5, 14: Jung Min Chul discloses the device according to claim 1, further comprising: a sensor, wherein the processor is further configured to execute the application based on a context of the user terminal device detected through the sensor (Jung Min Chul par. 28-35.)  

Claim 6, 15: Jung Min Chul discloses the device according to claim 1, wherein the execution information of the application comprises information (Jung Min Chul par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)     

Claim 7: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to provide a guide leading to execution of the at least one function based on information regarding a function executed within a predetermined time section based on an execution point of the application (Jung Min Chul par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)    

Claim 8: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to, based on a number of times of execution of the function of the application in the predetermined time being equal to or more than a predetermined number of times, generate and store the execution information including the predetermined time and the function (Jung Min Chul par. 95-96, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period, and register the application and the menu having the high counting count as the recommended application and the context recommendation menu.) 

Claim 9: Jung Min Chul discloses the device according to claim 1, further comprising: a speaker (Jung Min Chul par. 42); and a display (Jung Min Chul Fig. 7: 700), wherein the processor is further configured to control at least one of the speaker and the display to output at least one of a sound and a GUI (Jung Min Chul Fig. 7: 700) corresponding to the guide.  

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chul does not consider whether the first function of the first application is performed. The Examiner respectfully disagrees. Chul discloses a controller, i.e. operating system application which controls the functionality of the terminal device as a whole, and a few of the functions of this controller is to display icon of recommended application on lock screen and to keep history of application usage by time and location (par. 76-79.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/1/2021